EXHIBIT 21 MGIC INVESTMENT CORPORATION DIRECT AND INDIRECT SUBSIDIARIES(1) 1. MGIC Assurance Corporation 2. MGIC Australia Pty Limited(2) 3. MGIC Credit Assurance Corporation 4. MGIC Indemnity Corporation 5. MGIC Insurance Services Corporation 6. MGIC Investor Services Corporation 7. MGIC Mortgage and Consumer Asset I, LLC(3) 8. MGIC Mortgage and Consumer Asset II, LLC(3) 9. MGIC Mortgage Reinsurance Corporation MGIC Mortgage Services, LLC MGIC Reinsurance Corporation MGIC Reinsurance Corporation of Vermont(4) MGIC Reinsurance Corporation of Wisconsin MGIC Residential Reinsurance Corporation MIC Reinsurance Corporation of Wisconsin MIC Reinsurance Corporation MGICA Pty Limited(2) Mortgage Guaranty Insurance Corporation eMagic.com LLC The names of certain entities that would not in the aggregate be a significant subsidiary are omitted. Except as otherwise noted in a footnote, all companies listed are 100% directly or indirectly owned by the registrant and all are incorporated in Wisconsin. Organized under Australian law. Organized under Delaware law. Organized under Vermont law.
